 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ALEXIS ALFREDO ORTIZ,                             Case No. 1:17-cv-01611-BAM
10                       Plaintiff,
11            v.                                        ORDER GRANTING EX PARTE
                                                        APPLICATION FOR LEAVE TO FILE LATE
12    NANCY A. BERRYHILL, Acting                        BRIEF
      Commissioner of Social Security,
13                                                      (Doc. 20)
                         Defendant.
14

15

16

17          On December 5, 2018, Plaintiff Alexis Alfredo Ortiz filed an ex parte application for
18   leave to file a late opening brief. Plaintiff’s opening brief was due on November 24, 2018.
19   Counsel represents that the missed deadline was the result of human error. (Doc. 20.) No
20   objection to the application has been filed, and, concurrent with the application, Plaintiff filed her
21   opening brief. (Doc. 19.) Having considered the application, and good cause appearing,
22   Plaintiff’s request for leave to late file the opening brief is GRANTED. All remaining deadlines
23   in the Court’s Scheduling Order are extended accordingly. Plaintiff’s counsel is cautioned that no
24   further extensions of time will be granted absent a showing of good cause.
     IT IS SO ORDERED.
25

26      Dated:     December 7, 2018                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
